            Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 1 of 21



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 Hammond Development International,              §
 Inc.,                                           §
                                                 §
        Plaintiff,                               §
                                                 §
                                                           Civil Action No. 6:19-cv-00355
 v.                                              §
                                                 §
 Amazon.com, Inc.,                               §
                                                               Jury Trial Demanded
 Amazon.com LLC,                                 §
 Amazon.com Services, Inc., and                  §
 Amazon Web Services, Inc.,                      §
                                                 §
        Defendants.                              §


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Hammond Development International, Inc. files this Original Complaint for patent

infringement against Amazon.com, Inc., Amazon.com LLC, Amazon.com Services, Inc., and

Amazon Web Services, Inc., alleging as follows:

                                    NATURE OF THE SUIT

       1.       This is a claim for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code.

                                         THE PARTIES

       2.       Plaintiff Hammond Development International, Inc. (“Plaintiff” or “HDI”) is

a Texas corporation with its principal place of business at 3510 Turtle Creek Boulevard, Apt. 17E,

Dallas, Texas 75219-5545.

       3.       Defendant Amazon.com, Inc. (“AI”) is a Delaware corporation with a principal

place of business located at 410 Terry Avenue North, Seattle, Washington 98109.




ORIGINAL COMPLAINT                                                                      Page 1 of 21
            Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 2 of 21



       4.       Defendant Amazon.com LLC (“ALLC”) is a Delaware corporation with a

principal place of business located at 410 Terry Avenue North, Seattle, Washington 98109.

       5.       Defendant Amazon.com Services, Inc. (“ASI”) is a Delaware corporation with a

principal place of business located at 410 Terry Avenue North, Seattle, Washington 98109. ASI is

registered to do business in Texas and can be served via its registered agent, Corporation Service

Company dba CSC – Lawyers Incorporating Service Company at 211 East 7th Street, Suite 620,

Austin, Texas 78701-3218.

       6.       Defendant Amazon Web Services, Inc. (“AWSI”) is a Delaware corporation with

a principal place of business located at 410 Terry Avenue North, Seattle, Washington 98109.

AWSI is registered to do business in Texas and can be served via its registered agent, Corporation

Service Company dba CSC – Lawyers Incorporating Service Company at 211 East 7th Street,

Suite 620, Austin, Texas 78701-3218.

       7.       Defendants AI, ALLC, ASI, and AWSI are each individually liable and are jointly

and severally liable for infringement of the Patents-in-Suit. Under theories of alter ego, single

business enterprise liability, and agency, the conduct of each can be attributed to and considered

the conduct of the others for purposes of infringement of the Patents-in-Suit. AI, ALLC, ASI, and

AWS have in the past and continue to hold themselves out as a single entity – “Amazon” – acting

in concert, with knowledge of each other’s actions and control over each other.

       8.       Defendants AI, ALLC, ASI, and AWSI are hereinafter collectively referred to as

Defendants or Amazon.

                                JURISDICTION AND VENUE

       9.       This action arises under the patent laws of the United States, 35 U.S.C. § 101, et

seq. This Court’s jurisdiction over this action is proper under the above statutes, including 35




ORIGINAL COMPLAINT                                                                     Page 2 of 21
          Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 3 of 21



U.S.C. § 271, et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and § 1338 (jurisdiction

over patent actions).

       10.     Amazon is subject to personal jurisdiction in this Court. In particular, this Court

has personal jurisdiction over Amazon because Amazon has engaged in continuous, systematic,

and substantial activities within this State, including substantial marketing and sales of products

within this State and this District. Furthermore, upon information and belief, this Court has

personal jurisdiction over Amazon because Amazon has committed acts giving rise to HDI’s

claims for patent infringement within and directed to this District.

       11.     Upon information and belief, Amazon has committed acts of infringement in this

District and has one or more regular and established places of business within this District under

the language of 28 U.S.C. § 1400(b). Thus, venue is proper in this District under 28 U.S.C.

§ 1400(b).

       12.     Amazon maintains a permanent physical presence within the Western District of

Texas, conducting business from at least its locations at 11501 and 11601 Alterra Parkway, Austin,

Texas 78758.

       13.     Upon information and belief, Amazon has conducted and does conduct substantial

business in this forum, directly and/or through subsidiaries, agents, representatives, or

intermediaries, such substantial business including but not limited to: (i) at least a portion of the

infringements alleged herein; (ii) purposefully and voluntarily placing one or more infringing

products into the stream of commerce with the expectation that they will be purchased by

consumers in this forum; or (iii) regularly doing or soliciting business, engaging in other persistent

courses of conduct, or deriving substantial revenue from goods and services provided to

individuals in Pennsylvania and in this judicial district.




ORIGINAL COMPLAINT                                                                        Page 3 of 21
         Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 4 of 21



       14.     Venue is proper in the Western District of Texas pursuant to 28 U.S.C. §1391 and

28 U.S.C. § 1400(b).

                                   THE PATENTS-IN-SUIT

       15.     This cause of action asserts infringement of United States Patent No. 9,264,483

(“the ’483 Patent”), United States Patent No. 9,420,011 (“the ’011 Patent”), United States Patent

No. 9,456,040 (“the ’040 Patent”), United States Patent No. 9,705,937 (“the ’937 Patent”), United

States Patent No. 9,716,732 (“the ’732 Patent”), United States Patent No. 10,193,935 (“the ’935

Patent”), United States Patent No. 10,264,032 (“the ’032 Patent”), and United States Patent No.

10,270,816 (“the ’816 Patent”) (collectively, the “Patents-in-Suit”).

       16.     The ’483 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on February 16, 2016, from

U.S. Patent Application No. 11,779,722, filed on July 18, 2007, naming Daniel D. Hammond as

the sole inventor. A true and correct copy of the ’483 Patent is attached hereto as Exhibit 1 and is

incorporated by reference.

       17.     The ’483 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       18.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’483 Patent.

       19.     An assignment of the ’483 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 02406, Frame 0451.

       20.     HDI has standing to sue for infringement of the ’483 Patent.

       21.     The ’011 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on August 16, 2016, from

U.S. Patent Application No. 14/975,747, filed on December 19, 2015, naming Daniel D. Hammond




ORIGINAL COMPLAINT                                                                        Page 4 of 21
         Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 5 of 21



as the sole inventor. A true and correct copy of the ’011 Patent is attached hereto as Exhibit 2 and

is incorporated by reference.

       22.     The ’011 Patent is a continuation of the ’483 Patent.

       23.     The ’011 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       24.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’011 Patent.

       25.     An assignment of the ’011 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 037350, Frame 0081.

       26.     HDI has standing to sue for infringement of the ’011 Patent.

       27.     The ’040 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on September 27, 2016, from

U.S. Patent Application No. 14/985,926, filed on December 31, 2015, naming Daniel D. Hammond

as the sole inventor. A true and correct copy of the ’040 Patent is attached hereto as Exhibit 3 and

is incorporated by reference.

       28.     The ’040 Patent is a continuation of the ’483 Patent.

       29.     The ’040 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       30.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’040 Patent.

       31.     An assignment of the ’040 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 037390, Frame 0864.

       32.     HDI has standing to sue for infringement of the ’040 Patent.

       33.     The ’937 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on July 11, 2017, from U.S.




ORIGINAL COMPLAINT                                                                        Page 5 of 21
         Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 6 of 21



Patent Application No. 15/236,644, filed on August 15, 2016, naming Daniel D. Hammond as the

sole inventor. A true and correct copy of the ’937 Patent is attached hereto as Exhibit 4 and is

incorporated by reference.

       34.     The ’937 Patent is a continuation of the ’011 Patent, which is a continuation of the

’483 Patent.

       35.     The ’937 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       36.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’937 Patent.

       37.     An assignment of the ’937 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 039432, Frame 0207.

       38.     HDI has standing to sue for infringement of the ’937 Patent.

       39.     The ’732 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on July 25, 2017, from U.S.

Patent Application No. 15/241,191, filed on August 19, 2016, naming Daniel D. Hammond as the

sole inventor. A true and correct copy of the ’732 Patent is attached hereto as Exhibit 5 and is

incorporated by reference.

       40.     The ’732 Patent is a continuation of the ’040 Patent, which is a continuation of the

’483 Patent.

       41.     The ’732 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       42.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’732 Patent.

       43.     An assignment of the ’732 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 039481, Frame 0665.




ORIGINAL COMPLAINT                                                                        Page 6 of 21
         Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 7 of 21



       44.     HDI has standing to sue for infringement of the ’732 Patent.

       45.     The ’935 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on January 29, 2019, from

U.S. Patent Application No. 15/613,756, filed on June 5, 2017, naming Daniel D. Hammond as

the sole inventor. A true and correct copy of the ’935 Patent is attached hereto as Exhibit 6 and is

incorporated by reference.

       46.     The ’935 Patent is a continuation of the ’937 Patent, which is a continuation of the

’011 Patent, which is a continuation of the ’483 Patent.

       47.     The ’935 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       48.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’935 Patent.

       49.     An assignment of the ’935 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 042600, Frame 0597.

       50.     HDI has standing to sue for infringement of the ’935 Patent.

       51.     The ’032 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on April 16, 2019, from U.S.

Patent Application No. 16/257,604, filed on January 25, 2019, naming Daniel D. Hammond as the

sole inventor. A true and correct copy of the ’032 Patent is attached hereto as Exhibit 7 and is

incorporated by reference.

       52.     The ’032 Patent is a continuation the ’935 Patent, which is a continuation of the

’937 Patent, which is a continuation of the ’011 Patent, which is a continuation of the ’483 Patent.

       53.     The ’032 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.




ORIGINAL COMPLAINT                                                                        Page 7 of 21
         Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 8 of 21



       54.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’032 Patent.

       55.     HDI has standing to sue for infringement of the ’032 Patent.

       56.     The ’816 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on April 23, 2019, from U.S.

Patent Application No. 16/193,532, filed on November 16, 2018, naming Daniel D. Hammond as

the sole inventor. A true and correct copy of the ’816 Patent is attached hereto as Exhibit 8 and is

incorporated by reference.

       57.     The ’816 Patent is a continuation the ’935 Patent, which is a continuation of the

’937 Patent, which is a continuation of the ’011 Patent, which is a continuation of the ’483 Patent.

       58.     The ’816 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       59.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’816 Patent.

       60.     An assignment of the ’816 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 047527, Frame 0913.

       61.     HDI has standing to sue for infringement of the ’816 Patent.

       62.     Amazon has not obtained a license to any of the Patents-in-Suit.

       63.     Amazon does not have HDI’s permission to make, use, sell, offer to sell, or import

products that are covered by one or more claims of any of the Patents-in-Suit.

       64.     Amazon needs to obtain a license to the Patents-in-Suit and cease its ongoing

infringement of HDI’s patent rights.




ORIGINAL COMPLAINT                                                                        Page 8 of 21
          Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 9 of 21



                                  GENERAL ALLEGATIONS

       65.     Upon information and belief, Amazon makes, uses, sells, offers to sell, and/or

imports into the United States systems for enabling a communication device to remotely execute

an application as claimed in each of the Patents-in-Suit. For example, Amazon Alexa operates on

a communication system including a plurality of components, including but not limited to

application servers, to allow Alexa-enabled communication devices to remotely execute one or

more applications (including applications developed by Amazon and/or by third-party developers

through the Alexa Skills capabilities) associated with Amazon Alexa (hereinafter, the “Alexa

Platform”).

       66.     Upon information and belief, Amazon makes, uses, sells, offers to sell, and/or

imports into the United States communication devices as claimed in each of the Patents-in-Suit,

including without limitation Amazon Echo, Echo Dot, Echo Plus, Echo Show, Echo Spot, and

other Amazon Alexa-enabled devices (hereinafter, the “Alexa Devices”).

       67.     Amazon has infringed and continues to infringe (literally and/or under the doctrine

of equivalents), directly, indirectly, and/or through subsidiaries, agents, representatives, or

intermediaries, one or more claims of each of the Patents-in-Suit by making, using, importing,

testing, supplying, causing to be supplied, selling, and/or offering for sale in the United States the

Alexa Devices and by making, using, testing, operating, selling, and/or offering for sale a

communications system that supports Alexa Devices (e.g., the Alexa Platform).

       68.     Amazon’s customers have infringed and continue to infringe the Patents-in-Suit by

using the Alexa Devices purchased from Amazon. Through its product manuals and/or sales and

marketing activities, Amazon solicits, instructs, encourages, and aids and abets its customers to

purchase and use the Alexa Devices in an infringing way.




ORIGINAL COMPLAINT                                                                        Page 9 of 21
         Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 10 of 21



       69.     Amazon has knowledge of the Patents-in-Suit at least as of the filing of this lawsuit.

       70.     Amazon’s ongoing actions are with specific intent to cause infringement of one or

more claims of each of the Patents-in-Suit.

       71.     Further discovery may reveal earlier knowledge of one or more of the Patents-in-

Suit, which would provide additional evidence of Amazon’s specific intent and/or willful blindness

with respect to infringement.

       72.     HDI has been and continues to be damaged as a result of Amazon’s infringing

conduct. Amazon is therefore liable to HDI in an amount that adequately compensates HDI for

Amazon’s infringement, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       73.     Amazon markets and sells other products that are not covered by the claims of the

Patents-in-Suit but that are sold with or in conjunction with the Alexa Devices. Accordingly, HDI

is entitled to collect damages from Amazon for convoyed sales of certain non-patented items.

       74.     Amazon failed to obtain permission from HDI to make, use, sell, offer to sell, or

import products incorporating the inventions claimed in the Patents-in-Suit.

       75.     Attached to this Complaint are Exhibits 17–31, which are exhibits supporting the

sample claim charts Exhibits 9–16) and are incorporated by reference herein and in the claim

charts. Certain exhibits (e.g., Exhibit 19) are video files. The video file exhibits filed with this

complaint include URLs for the cited videos, which are incorporated by reference herein and in

the claim charts. Copies of the video exhibits will be provided with service of this Complaint.

       76.     For each count of infringement listed below, HDI incorporates and re-states the

allegations contained in the preceding paragraphs above including these General Allegations as if

fully set forth in each count of infringement.




ORIGINAL COMPLAINT                                                                      Page 10 of 21
         Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 11 of 21



                    COUNT I – INFRINGEMENT OF THE ’483 PATENT

       77.     HDI incorporates herein the allegations made in paragraphs 1–76.

       78.     Amazon has been and is now directly infringing the ’483 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by and/or that practice the methods described in at least Claims 10, 12,

14, 15, 16, 17, 18, 22, 24, 25, and/or 28 of the ’483 Patent.

       79.     Amazon makes, uses, sells, offers to sell, and/or imports a communication system

capable of enabling one or more communication devices to remotely execute one or more

applications. This communication system infringes at least Claims 10, 12, 14, 15, 16, 17, and/or

18 of the ’483 Patent.

       80.     Additionally, by supporting, developing, implementing, and/or otherwise providing

the Amazon Alexa Platform, Amazon has practiced a method for enabling one or more

communication devices to remotely execute one or more applications. This method infringes at

least Claims 22, 24, 25, and/or 28 of the ’483 Patent.

       81.     For example, Amazon Alexa operates on a communication system including Alexa

Voice Service (AVS), Alexa Skills Kit (ASK), Amazon Web Services (AWS) Lambda, Amazon

Simple Storage Service (S3), and other supporting AWS elements, to allow Alexa Devices to

remotely execute one or more Amazon Alexa applications.

       82.     Additionally, Amazon is indirectly infringing the ’483 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Alexa Devices and/or by instructing

customers how to use the Alexa Devices and/or the Alexa Platform in a way that directly infringes

at least Claims 10, 12, 14, 15, 16, 17, 18, 22, 24, 25, and/or 28 of the ’483 Patent.




ORIGINAL COMPLAINT                                                                      Page 11 of 21
           Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 12 of 21



       83.     Amazon has had actual knowledge of the ’483 Patent at least since the filing of this

lawsuit.

       84.     Amazon’s ongoing actions represent a specific intent to induce infringement of at

least Claims 10, 12, 14, 15, 16, 17, 18, 22, 24, 25, and/or 28 of the ’483 Patent.

       85.     An exemplary claim chart comparing Amazon’s infringing systems/methods to one

or more claims of the ’483 Patent is attached as Exhibit 9 and incorporated herein by reference.

       86.     As a result of Amazon’s infringement of the ’483 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.



                   COUNT II – INFRINGEMENT OF THE ’011 PATENT

       87.     HDI incorporates herein the allegations made in paragraphs 1–86.

       88.     Amazon has been and is now directly infringing the ’011 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by and/or that practice the methods described in at least Claims 11, 16,

17, and/or 23 of the ’011 Patent.

       89.     Amazon makes, uses, sells, offers to sell, and/or imports a non-transitory computer

readable storage medium having stored thereon a computer-executable application software

program that, when executed on a communication system, enables one or more communication

devices to remotely execute and to provide services to an application.

       90.     For example, the Amazon Alexa Platform includes servers comprising a non-

transitory computer-readable storage medium having stored thereon a computer-executable

application software program that operates on a communication system (including Alexa Voice

Service (AVS), Alexa Skills Kit (ASK), Amazon Web Services (AWS) Lambda, Amazon Simple


ORIGINAL COMPLAINT                                                                      Page 12 of 21
           Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 13 of 21



Storage Service (S3), and other supporting AWS elements) to allow Alexa Devices to remotely

execute and provide services to one or more Amazon Alexa applications. The application software

program (e.g., Alexa software) causes the one or more application servers to perform the method

of at least Claims 11, 16, 17, and/or 23 of the ’011 Patent.

       91.     Additionally, Amazon is indirectly infringing the ’011 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Alexa Devices and/or by instructing

customers how to use the Alexa Devices and/or the Alexa Platform in a way that directly infringes

at least Claims 11, 16, 17, and/or 23 of the ’011 Patent.

       92.     Amazon has had actual knowledge of the ’011 Patent at least since the filing of this

lawsuit.

       93.     An exemplary claim chart comparing Amazon’s infringing systems/methods to one

or more claims of the ’011 Patent is attached as Exhibit 10 and incorporated herein by reference.

       94.     As a result of Amazon’s infringement of the ’011 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.



                  COUNT III – INFRINGEMENT OF THE ’040 PATENT

       95.     HDI incorporates herein the allegations made in paragraphs 1–94.

       96.     Amazon has been and is now directly infringing the ’040 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claims 1, 3, 4, 5, 11, 12, and/or 13 of the ’040 Patent.

       97.     Amazon makes, uses, sells, offers to sell, and/or imports a communication system

capable of enabling one or more communication devices to remotely execute one or more




ORIGINAL COMPLAINT                                                                       Page 13 of 21
           Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 14 of 21



applications. This communication system infringes at least Claims 1, 3, 4, 5, 11, 12, and/or 13 of

the ’040 Patent.

       98.     For example, Amazon Alexa operates on a communication system including Alexa

Voice Service (AVS), Alexa Skills Kit (ASK), Amazon Web Services (AWS) Lambda, Amazon

Simple Storage Service (S3), and other supporting AWS elements, to allow Alexa Devices to

remotely execute one or more Amazon Alexa applications.

       99.     Additionally, Amazon is indirectly infringing the ’040 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Alexa Devices and/or by instructing

customers how to use the Alexa Devices and/or the Alexa Platform in a way that directly infringes

at least Claims 1, 3, 4, 5, 11, 12, and/or 13 of the ’040 Patent.

       100.    Amazon has had actual knowledge of the ’040 Patent at least since the filing of this

lawsuit.

       101.    An exemplary claim chart comparing Amazon’s infringing systems/methods to one

or more claims of the ’040 Patent is attached as Exhibit 11 and incorporated herein by reference.

       102.    As a result of Amazon’s infringement of the ’040 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.



                   COUNT IV – INFRINGEMENT OF THE ’937 PATENT

       103.    HDI incorporates herein the allegations made in paragraphs 1–102.

       104.    Amazon has been and is now directly infringing the ’937 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claims 1, 3, 8, 10, 11, 14, 17, and/or 24 of the ’937 Patent.




ORIGINAL COMPLAINT                                                                      Page 14 of 21
           Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 15 of 21



       105.    Amazon makes, uses, sells, offers to sell, and/or imports a communication device

that infringes at least Claims 1, 3, 8, 10, 11, 14, 17, and/or 24 of the ’937 Patent.

       106.    For example, the Alexa Devices are communication devices made, used, sold,

offered for sale and/or imported by Amazon.

       107.    Additionally, Amazon is indirectly infringing the ’937 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Alexa Devices and/or by instructing

customers how to use the Alexa Devices and/or the Alexa Platform in a way that directly infringes

at least Claims 1, 3, 8, 10, 11, 14, 17, and/or 24 of the ’937 Patent.

       108.    Amazon has had actual knowledge of the ’937 Patent at least since the filing of this

lawsuit.

       109.    An exemplary claim chart comparing Amazon’s infringing systems/methods to one

or more claims of the ’937 Patent is attached as Exhibit 12 and incorporated herein by reference.

       110.    As a result of Amazon’s infringement of the ’937 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.



                   COUNT V – INFRINGEMENT OF THE ’732 PATENT

       111.    HDI incorporates herein the allegations made in paragraphs 1–110.

       112.    Amazon has been and is now directly infringing the ’732 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claims 1, 4, and/or 5 of the ’732 Patent.

       113.    Amazon makes, uses, sells, offers to sell, and/or imports one or more application

servers (e.g., the AVS server(s) for automatic speech recognition (ASR), natural language




ORIGINAL COMPLAINT                                                                      Page 15 of 21
           Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 16 of 21



understanding (NLU), and/or text-to-speech synthesis, and/or the AWS Lambda server(s) for

Alexa Skills) that infringe at least Claims 1, 4, and/or 5 of the ’732 Patent.

       114.    Additionally, Amazon is indirectly infringing the ’732 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Alexa Devices and/or by instructing

customers how to use the Alexa Devices and/or the Alexa Platform in a way that directly infringes

at least Claims 1, 4, and/or 5 of the ’732 Patent.

       115.    Amazon has had actual knowledge of the ’732 Patent at least since the filing of this

lawsuit.

       116.    An exemplary claim chart comparing Amazon’s infringing systems/methods to one

or more claims of the ’732 Patent is attached as Exhibit 13 and incorporated herein by reference.

       117.    As a result of Amazon’s infringement of the ’732 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.




                   COUNT VI – INFRINGEMENT OF THE ’935 PATENT

       118.    HDI incorporates herein the allegations made in paragraphs 1–117.

       119.    Amazon has been and is now directly infringing the ’935 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13, 21, and/or 23 of the

’935 Patent.

       120.    Amazon makes, uses, sells, offers to sell, and/or imports a communication system

capable of enabling at least one communication device to remotely execute one or more




ORIGINAL COMPLAINT                                                                      Page 16 of 21
           Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 17 of 21



applications. This communication system infringes at least Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13,

21, and/or 23 of the ’935 Patent.

        121.    For example, Amazon Alexa operates on a communication system including Alexa

Voice Service (AVS), Alexa Skills Kit (ASK), Amazon Web Services (AWS) Lambda, Amazon

Simple Storage Service (S3), and other supporting AWS elements, to allow Alexa Devices to

remotely execute one or more Amazon Alexa applications.

        122.    Additionally, Amazon is indirectly infringing the ’935 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Alexa Devices and/or by instructing

customers how to use the Alexa Devices and/or the Alexa Platform in a way that directly infringes

at least Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13, 21, and/or 23 of the ’935 Patent.

        123.    Amazon has had actual knowledge of the ’935 Patent at least since the filing of this

lawsuit.

        124.    An exemplary claim chart comparing Amazon’s infringing systems/methods to one

or more claims of the ’935 Patent is attached as Exhibit 14 and incorporated herein by reference.

        125.    As a result of Amazon’s infringement of the ’935 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.



                   COUNT VII – INFRINGEMENT OF THE ’032 PATENT

        126.    HDI incorporates herein the allegations made in paragraphs 1–125.

        127.    Amazon has been and is now directly infringing the ’032 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 20,

21, 22, and/or 23 of the ’032 Patent.


ORIGINAL COMPLAINT                                                                        Page 17 of 21
           Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 18 of 21



          128.   Amazon makes, uses, sells, offers to sell, and/or imports a communication device

that infringes at least Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and/or 15 of the ’032 Patent.

          129.   Amazon makes, uses, sells, offers to sell, and/or imports a client device that

infringes at least Claims 16, 20, 21, 22, and/or 23 of the ’032 Patent.

          130.   For example, the Alexa Devices are communication devices made, used, sold,

offered for sale and/or imported by Amazon.

          131.   Additionally, Amazon is indirectly infringing the ’032 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Alexa Devices and/or by instructing

customers how to use the Alexa Devices and/or the Alexa Platform in a way that directly infringes

at least Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 20, 21, 22, and/or 23 of the ’032

Patent.

          132.   Amazon has had actual knowledge of the ’032 Patent at least since the filing of this

lawsuit.

          133.   An exemplary claim chart comparing Amazon’s infringing systems/methods to one

or more claims of the ’032 Patent is attached as Exhibit 15 and incorporated herein by reference.

          134.   As a result of Amazon’s infringement of the ’032 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.




                   COUNT VIII – INFRINGEMENT OF THE ’816 PATENT

          135.   HDI incorporates herein the allegations made in paragraphs 1–134.




ORIGINAL COMPLAINT                                                                            Page 18 of 21
           Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 19 of 21



          136.   Amazon has been and is now directly infringing the ’816 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by and/or that practice the methods described in at least Claims 1, 6, 7,

8, 9, 10, 11, 12, 14, 15, 18, 19, 20, 24, 25, 27, 28, and/or 29 of the ’816 Patent.

          137.   Amazon makes, uses, sells, offers to sell, and/or imports a communication system

that infringes at least Claims 1, 6, 7, 8, 9, 10, 11, 12, 14, 15, 18, and/or 19 of the ’816 Patent.

          138.   Amazon makes, uses, sells, offers to sell, and/or imports an interactive, voice-based

communication system that infringes at least Claims 20, 24, 25, 27, and/or 28 of the ’816 Patent.

          139.   Amazon practices a method of providing responses in an interactive, voice-based

communication system that infringes at least Claim 29 of the ’816 Patent.

          140.   For example, Amazon Alexa operates on a communication system including Alexa

Voice Service (AVS), Alexa Skills Kit (ASK), Amazon Web Services (AWS) Lambda, Amazon

Simple Storage Service (S3), and other supporting AWS elements, to allow Alexa Devices to

remotely execute one or more Amazon Alexa applications.

          141.   Additionally, Amazon is indirectly infringing the ’816 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Alexa Devices and/or by instructing

customers how to use the Alexa Devices and/or the Alexa Platform in a way that directly infringes

at least Claims 1, 6, 7, 8, 9, 10, 11, 12, 14, 15, 18, 19, 20, 24, 25, 27, 28, and/or 29 of the ’816

Patent.

          142.   Amazon has had actual knowledge of the ’816 Patent at least since the filing of this

lawsuit.

          143.   An exemplary claim chart comparing Amazon’s infringing systems/methods to one

or more claims of the ’816 Patent is attached as Exhibit 16 and incorporated herein by reference.




ORIGINAL COMPLAINT                                                                         Page 19 of 21
         Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 20 of 21



        144.    As a result of Amazon’s infringement of the ’816 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.



                                 DEMAND FOR A JURY TRIAL

        145.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, HDI demands a trial

by jury on all issues triable of right by a jury.

                                      PRAYER FOR RELIEF

        146.    WHEREFORE, HDI respectfully requests that this Court enter judgment in its

favor and grant the following relief:

        147.    A judgment that Amazon has directly and/or indirectly infringed one or more

claims of each of the Patents-in-Suit;

        148.    A judgment and order requiring Amazon to pay HDI past and future damages under

35 U.S.C. § 284, including for supplemental damages arising from any continuing post-verdict

infringement for the time between trial and entry of the final judgment with an accounting, as

needed, as provided by 35 U.S.C. § 284;

        149.    A judgment and order requiring Amazon to pay HDI reasonable ongoing royalties

on a going-forward basis after final judgment;

        150.    A judgment and order requiring Amazon to pay HDI pre-judgment and post-

judgment interest on the damages award;

        151.    A judgment and order requiring Amazon to pay HDI’s costs; and

        152.    Such other and further relief as the Court may deem just and proper.




ORIGINAL COMPLAINT                                                                     Page 20 of 21
        Case 6:19-cv-00355-ADA Document 1 Filed 06/06/19 Page 21 of 21




Dated: June 6, 2019                      Respectfully submitted,



                                         ___________________________
                                         ERIC M. ALBRITTON
                                         STATE BAR NO. 00790215
                                         BRENT N. BUMGARDNER
                                         STATE BAR NO. 00795272
                                         ANDREW J. WRIGHT
                                         STATE BAR NO. 24063927
                                         NELSON BUMGARDNER ALBRITTON PC
                                         3131 West 7th Street, Suite 300
                                         Fort Worth, Texas 76107
                                         817.377.9111 (telephone)
                                         903.758.7397 (facsimile)
                                         ema@nbafirm.com
                                         brent@nbafirm.com
                                         andrew@nbafirm.com

                                         JOSEPH P. OLDAKER
                                         ILLINOIS BAR NO. 6295319
                                                (pro hac vice application to be filed)
                                         NELSON BUMGARDNER ALBRITTON PC
                                         15020 S. Ravinia Avenue, Suite 29
                                         Orland Park, Illinois 60462
                                         708.675.1583 (telephone)
                                         joseph@nbafirm.com

                                         COUNSEL FOR PLAINTIFF
                                         HAMMOND DEVELOPMENT
                                         INTERNATIONAL, INC.




ORIGINAL COMPLAINT                                                        Page 21 of 21
